107 F.3d 867
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Howard STRAHLER, Jr.;  Patricia Ann Strahler,Plaintiffs-Appellants,v.Joseph M. TOWNSLEY, Sr.;  Stephen F. Meszaros;  PaulHenderson, Esquire;  Christopher Ho VandykeLimited;  Michael E. Feldman, Esquire;Proskauer, Rose, Goetz &Mendelsohn,Defendants-Appellees.
No. 96-2570.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 25, 1997.

Charles Howard Strahler, Jr., Patricia Ann Strahler, Appellants Pro Se.
Elliot Neil Lewis, Baltimore, Maryland;  John F. Blevins, Bel Air, Maryland;  John A. Wolf, OBER, KALER, GRIMES & SHRIVER, Baltimore, Maryland, for Appellees.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal the district court's order dismissing their civil action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny Appellants' motion for summary reversal and affirm on the reasoning of the district court.  Strahler v. Townsley, No. CA-96-1797-AMD (D.Md. Sept. 30, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.